I respectfully dissent. In my opinion the position of matron in the city and county jail is a position "in the police department" of the city and county within the purview of Act 51, L. 1913, and of chapter 122, R.L. 1925, which, among other provisions, made appointment to and removal from positions in the police department subject to the approval and to the rules and regulations of the civil service commission. I cannot concur in the view of the majority that Act 62, L. 1919, so amends the civil service provision above referred to as to affect whatever power the earlier Act gave the civil service commission with reference to the appointment and removal of jailors and jail matrons.
The earlier part of section 13, Act 62, L. 1919, as more particularly set forth in the majority opinion, provides that the sheriff shall have power to appoint police officers under civil service regulations. And the later part of the same section provides that "the sheriff further, shall have power to appoint and remove at pleasure any deputy sheriffs, clerks, stenographers or other assistants, not under civil service * * *." I agree with the majority that jailors and matrons are not "police *Page 486 
officers" and that the power to appoint them is not conferred or continued by the earlier part of the statute last above referred to, but I do not concur in the view that the words "deputy sheriffs, clerks, stenographers or other assistants," used in the latter part of the section, include jailors and matrons and thereby remove the latter from the provisions of the Civil Service Act. This view is induced by the reasoning and authority of Moir v. Knell, 17 Haw. 135, 138, 139, which held that the portion of section 110 (a) of the County Act of 1905 which provided that "any county officer may, with the approval of the board of supervisors, employ such clerks and other assistants as may be necessary to aid him in the performance of the duties of his office," did not refer to appointments of police officers, the words "other assistants" having been construed with reference to their context by the rules noscitur a sociis and ejusdemgeneris, and account having been taken of the fact that the County Act, by reference to an earlier Act, itself provided for the appointment of police officers. By analogy the words "other assistants" in the 1919 amendment of the Municipal Government Act, under the rules of construction above referred to, should not be interpreted to include jailors and jail matrons, account being taken of the fact that an earlier amendment of the same general Municipal Act then in force had placed all appointments and removals in the police department within the rules and regulations of the civil service commission.
Act 62, L. 1919, does not cover the entire field of Act 51, L. 1913, and does not embrace within its terms material portions of the earlier Act. Therefore, within the rule approved inTerritory v. Wills, 25 Haw. 747, 758, the later Act "will not repeal so much of the first as is not included within its scope, but the two will be construed together so far as the first still stands." *Page 487 
In this connection it is significant that the legislature of 1925 reenacted in the revision of that year the portions herein construed and other portions of both Acts, namely, that of 1913 and that of 1919, with their subsequent amendments.
In the view herein expressed the sheriff of the City and County of Honolulu on January 3, 1927 (prior to the approval of Act 22 of the Session Laws of that year), had no power to appoint and remove matrons of the city and county jail without the approval and free from the regulations of the civil service commission. In this view the removal of Abigail M. Borges and the appointment of Eva McKenzie as matron were illegal acts, and the latter is not entitled to reinstatement.